Name: Commission Regulation (EEC) No 1568/79 of 25 July 1979 fixing the minimum price for selling blood oranges withdrawn from the market to processing industries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7. 79 No L 188/37Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1568/79 of 25 July 1979 fixing the minimum price for selling blood oranges withdrawn from the market to processing industries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2), and in particular Article 21 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down condi ­ tions for the disposal of oranges withdrawn from the market to the processing industry and amending Regu ­ lation (EEC) No 1 687/76 (3), as last amended by Regu ­ lation (EEC) No 2644/78 (4), provides that the minimum selling price is to be fixed before the start of each marketing year, taking account of the indus ­ try's normal supply price for the product concerned ; HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the minimum selling price referred to in Article 2 of Regulation (EEC) No 2448/77 shall be fixed at 40-68 ECU per tonne net, ex warehouse in which the goods are stored . Article 2 This Regulation shall enter into force on 1 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 162, 30 . 6. 1979, p. 26 . (3) OJ No L 285, 9 . 11 . 1977, p . 5 . ") OJ No L 318, 11 . 11 . 1978 , p. 55 .